ORDER
PER CURIAM.
Movant, Angela Bennett, pleaded guilty to stealing, a class C felony, and was sentenced as a prior and persistent offender under § 558.016, RSMo, (1986) to a twelve year term of imprisonment, concurrent with a separate five year term.
Movant then brought a Rule 24.035 motion for postconviction relief. She appeals from the denial of that motion without an evidentiary hearing.
The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).